Citation Nr: 0215444	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  00-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES


Entitlement to service connection for a claimed right knee 
disorder.  

(As discussed hereinbelow, the issues of service connection 
for skin and respiratory disorders, will be the subject of a 
later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran's original claims folder has been misplaced, and 
the RO attempted to reconstruct the file.  Apparently, the 
veteran served on active duty from December 1978 to May 1989 
and December 1990 to May 1991.  He also served in the Army 
Reserves for a period of time thereafter.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the RO.  

The Board is undertaking additional development with respect 
to the claims of service connection for skin and respiratory 
disorders.  

When the additional development is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing those issues.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal of service connection for a right 
knee disorder has been obtained.  

2.  The veteran currently is shown to have right knee 
disability manifested by mild medial joint line tenderness 
and possible internal derangement that is likely due an 
injury suffered during his period of military service.  



CONCLUSION OF LAW

The veteran's right knee disability manifested by mild medial 
joint line tenderness and possible internal derangement is 
due to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

The veteran's service medical records were misplaced with his 
claims folder, and attempts by the RO to reconstruct them 
have been unsuccessful.  

In January 1992, the veteran was seen by two VA social 
workers for a "Persian Gulf Screening."  The veteran stated 
that he had "Leg/Arm" problems.  

The veteran then underwent a VA orthopedic examination in 
December 2000.  It was reported that he had had a neuroma 
removed from the medial right knee in 1994.  

The veteran also stated that he had discomfort in the knee 
secondary to a fall sustained in 1991 when he jumped off of a 
truck.  He indicated that he had to use crutches for two 
weeks to a month.  He complained that the knee gave way and 
swelled on occasion.  He stated that, at times, the knee felt 
unstable, particularly with activities of coming down off 
objects such as ladders and going down stairs.  

The examination revealed mild medial joint line tenderness.  
The range of motion was from 0 to 135 degrees.  Lachman's and 
pivot shift tests were negative, and the knee was stable to 
varus and valgus.  He had negative McMurrays' and grind 
tests, and there was no patella femoral crepitance.  No 
effusion was noted at the time.  X-ray studies revealed no 
significant joint space narrowing, malalignment or fracture.  

The assessment was that of possible internal derangement 
consistent with osteochondral injury versus meniscus tear.  
The examiner noted that there was minimal evidence of 
intraarticular pathology on physical examination.  

Although the veteran's service medical records are missing, 
there is nothing in the record contradicting his contention 
that he injured his knee in service.  

In addition, the January 1992 social workers' report that 
shows that the veteran complained of having leg or arm 
problems, corroborates the veteran's assertions of having had 
knee problems in service.  

In light of the veteran's complaints of having had continuous 
knee symptomatology since service and the current evidence of 
medial joint line tenderness and possible internal 
derangement, the Board finds that the preponderance of the 
evidence supports the veteran's claim of service connection.  
38 C.F.R. § 3.303(b).  



ORDER

Service connection for right knee disability manifested by 
mild medial joint line tenderness and possible internal 
derangement is granted.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

